—An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Paul Wooten, J.), entered on or about November 9, 2012, and said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated April 8, 2013, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of *677the aforesaid stipulation.
Concur—Acosta, J.E, Moskowitz, Renwick, Freedman and Clark, JJ.